Citation Nr: 0530469	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, wherein it was 
held that new and material evidence had not been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

In December 1999, the Board remanded this case to schedule a 
personal hearing before a Member of the Board sitting at the 
San Juan RO.  The hearing was held, and chaired by the 
undersigned, in August 2002, and a transcript of it has been 
made part of the record.  The Board thereafter remanded the 
case once again, in July 2003, for additional development and 
readjudication.  The case is now back at the Board.

The issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's application to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disability has been obtained by the RO 
and the duty to notify has been satisfied.

2.  The last disallowance of the veteran's claim for service 
connection for an acquired psychiatric disorder was in March 
1973, and certain evidence received since that date is 
significant enough that it must be considered in order to 
fairly decide the merits of that claim.
CONCLUSION OF LAW

The March 1973 Board decision is final, and because new and 
material evidence has been submitted, the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative, and 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include providing a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103(a), 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b), (c), (d) (2005).

In the present case, a review of the record reveals that VA 
has provide adequate notice, as required by law and as 
interpreted by the Court in Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120-21 (2004), essentially by means of 
an April 2004 VCAA letter.  See Short Bear v. Nicholson, No. 
03-2145 (U.S. Vet. App. Aug. 31, 2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In fact, the Board notes 
that, in a May 2004 statement, marked as received at the RO 
in June 2004, the veteran's private attorney acknowledged 
receipt of the VCAA letter and indicated that he had "no 
other additional evidence to submit."

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation of prejudice in this case.  Thus, to the 
extent that any notice in this case may have been inadequate 
with regard to timing, the veteran's evident actual knowledge 
of what was needed to substantiate his claim prior to final 
adjudication by VA provided "a meaningful opportunity to 
participate in the adjudication process."  See Short Bear, 
citing Mayfield, at 121.

The record also shows that VA has assisted the veteran 
sufficiently enough for purposes of his application to reopen 
his previously denied claim for service connection for a 
psychiatric disorder.  However, because the Board is 
reopening the claim at this time, further assistance to the 
veteran is necessary in regards to his claim for service 
connection.  Thus, as indicated earlier, the veteran's 
service connection claim will be addressed later in the 
remand section of this decision/remand.

Legal analysis of the veteran's application to reopen

The record shows that the RO initially denied a claim for 
service connection for a nervous condition in February 1962, 
after finding that the veteran's psychiatric disability, 
characterized as an "emotional instability reaction," was 
not a disability under the law.  Thereafter, the RO denied 
reopening the claim, by rating decision dated in February 
1971, based on a finding that the veteran's diagnosis of 
anxiety reaction was a maturation of the emotional 
instability reaction noted in service, which is not a ratable 
disability under the law.  The veteran appealed this decision 
to the Board.

In a March 1973 decision, the Board denied the appeal of the 
veteran's claim for service connection for a psychiatric 
disability.  At the time of the Board's decision, Board 
decisions were (as they are today) final on the date of the 
date stamped on the face of the decision, unless the Chairman 
of the Board ordered reconsideration of the decision.  
38 U.S.C.A. §§ 7103(a), 7104(a); 38 C .F.R. § 20.1100.

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans.  In the present case, the March 1973 
Board decision, which the veteran did not ask to be 
reconsidered, was the last final denial of the veteran's 
service connection claim.  Thus, the evidence to be reviewed 
for purposes of determining whether new and material evidence 
sufficient to reopen the claim has been received is the 
evidence that was associated with the record since March 
1973.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendments are not applicable to this case, as 
the veteran's application to reopen was received at the RO in 
June 1992.

For applications to reopen filed prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The March 1973 Board denial was based on a finding that the 
veteran had received a diagnosis of a personality disorder 
during service and that the first evidence of an acquired 
psychiatric disability was when VA examined the veteran in 
1969.

As indicated earlier, the veteran filed his application to 
reopen in June 1992.  A June 1993 psychiatric evaluation 
report subscribed by Dr. V.J.L., a forensic psychiatrist, was 
soon after associated with the record.  In his report, Dr. 
V.J.L. stated that he reviewed the veteran's service and 
post-service medical records and examined the veteran.  
During the examination, the veteran reported a limited sphere 
of interpersonal relationships, lack of interest in outside 
work, home tasks, or usual leisure activities.  Mental 
examination revealed evidence of a significantly depressed 
mood and difficulty with verbal expression due to 
forgetfulness and easy distractibility.  Dr. V.J.L. noted 
that there was a tendency to avoid interaction and remain 
somewhat aloof and tearful.  He diagnosed the veteran's 
symptoms as dysthymic disorder with a history of brief 
reactive psychosis and post-traumatic residues, and noted 
that, in his opinion, the veteran's emotional condition was 
precipitated by his traumatic experience during military 
service.

The Board finds that the opinion of Dr. V.J.L. is new, 
because it was not considered previously.  This evidence is 
also material because it provides evidence regarding a nexus 
between a current mental disability and service.  Thus, this 
evidence bears directly and substantially upon whether the 
veteran's mental disorder is connected to service and, by 
itself or in connection with evidence previously considered, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Board accordingly concludes that evidence that is both 
new and material has been submitted, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

ORDER

New and material evidence having been received, the claim for 
service connection  for an acquired psychiatric disorder is 
reopened, and to this extent only, the benefit sought on 
appeal is allowed.


REMAND

In essence, the veteran asserts that his currently diagnosed 
psychiatric disorder is causally related to service.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

According to the veteran's October 1960 pre-induction 
examination report, the veteran had a history of occasional 
nervousness, with no treatment, but this was considered non 
disabling ("ND"), and the veteran had a normal psychiatric 
evaluation.  Thus, a psychiatric disability was not "noted" 
on entrance.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  The presumption of soundness applies, and the two-
prong test of 38 U.S.C.A. § 1111 must be applied as well to 
the facts of this case.  SeeVAOPGCPREC 3-03.

Pursuant to 38 U.S.C.A. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that (1) the injury or disease existed before 
acceptance and enrollment and (2) was not aggravated by such 
service.
 
While it appears that the first prong of the two-prong test 
of Section 1111 is met in this case, VA still needs to 
clarify whether the psychiatric disorder that triggered the 
veteran's discharge in 1962 is considered a congenital 
disease or defect, and, if it is considered a congenital 
disease, whether it is at least as likely as not that it was 
aggravated by service.  Also, in light of Dr. V.J.L.'s June 
1993 diagnosis of a dysthymic disorder and his opinion that 
it is etiologically related to service, VA needs to obtain 
further clarification of whether the current psychiatric 
disability, if not considered the product of the aggravation 
of a pre-service congenital disease, had its onset during 
service.

In short, an additional examination is necessary to determine 
whether the veteran's current psychiatric disorder is 
etiologically related to service by way of incurrence or 
aggravation.  38 U.S.C.A. § 5103A (West 2002).

Additionally, during the veteran's June 1993 examination with 
Dr. V.L.J, he indicated that he had been receiving Social 
Security Administration (SSA) benefits since 1981 on account 
of his psychiatric disorder.  It does not appear that an 
effort has been made to secure this evidence.  The Court has 
long held that the duty to assist includes requesting 
information and records from the SSA, which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge, 
and give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  
Accordingly, the RO/AMC should request the pertinent records 
from the SSA, to include the medical evidence relied upon in 
reaching that decision.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).

Accordingly, for the reasons stated above, this case is 
REMANDED to the RO, via the AMC, for the following:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits based on which he has 
indicated he has been receiving 
benefits since 1981, as well as the 
medical records relied upon concerning 
that claim.

The RO/AMC's attempt(s) to secure this 
evidence should be fully documented in 
the record.

2.  Once the above action has been 
taken and any newly-obtained evidence 
has been associated with the veteran's 
claims files, the RO/AMC should 
schedule the veteran for a psychiatric 
examination to determine the nature, 
likely onset date, and etiology of any 
current psychiatric disorder.

The claims files should be made 
available to the examiner for review 
in connection with the examination, 
and the examiner should be asked to 
note in the examination report whether 
he or she conducted the requested 
review of the files.

In scheduling the veteran for this 
examination, the RO/AMC should notify 
him, in a written statement that 
should be made part of the record, 
that he has the obligation to report 
for any scheduled VA examination(s) 
and that a failure to do so without 
good cause may adversely affect the 
outcome of his claim of entitlement to 
service connection.  38 C.F.R. § 3.655 
(2005).

The examiner should be asked to list 
all pertinent psychiatric diagnoses 
and, for each one, offer an opinion as 
to whether it is at least as likely as 
not (defined as at least a 50 percent 
probability) that the psychiatric 
disorder is etiologically related to 
the veteran's period of active 
military service.

The examiner should also be asked to 
opine as to whether the emotional 
instability reaction that was the 
basis for the veteran's discharge in 
1962 is a congenital disease or a 
congenital defect.  If the examiner 
indicates that this psychiatric 
condition is considered a congenital 
disease, he or she should offer an 
opinion as to whether it is at least 
as likely as not that the veteran's 
congenital disease experienced an 
increase in severity beyond that due 
to the natural progress of that 
disease during service.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.

3.  Thereafter, the RO/AMC should 
review the claims files to ensure that 
all of the foregoing requested 
development has been fully completed.  
In particular, the RO/AMC should 
review the requested examination 
report and required medical opinions 
to ensure that they are responsive to 
and in complete compliance with the 
directives of this remand.  If they 
are not, the RO/AMC should implement 
the necessary corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

After ensuring that all the requested 
development has been fully 
accomplished, the RO/AMC should re-
adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.

If the benefit sought on appeal 
remains denied, the RO/AMC should 
issue a supplemental statement of the 
case (SSOC) that contains notice of 
all relevant actions taken on the 
claim for benefits on appeal, to 
include a summary of the evidence 
reviewed and the applicable law and 
regulations pertinent to this matter.  
A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be 
returned to the Board for final 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


